Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 7/19/2022 has been received; Claims 1-18 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-9, 11-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,506,842, claims 1-6 of U. S. Patent No. 10,306,947 and claims 1-18 of U.S. Patent No. 9,820,527. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are in regards to similar claim matter even though different term language is used. Also, the current application is broader than the patented invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites “the deformable element are not completely contained…etc.”
With regards to the use of negative limitation in the claims: it has been held that [Any negative limitation or exclusionary proviso must have basis in the original disclosure]. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 8 recites “exclusively” in an open ended “comprising” claim. The subject matter is contradicting the “inclusive or open-ended and does not exclude additional, unrecited elements or method steps” MPEP 2111.03 and is therefore indefinite. Also, such limitation renders the claim indefinite since it is not clear what structural limitation applicant intends to cover since it is nowhere stated what is meant by “exclusively”.
Claims 15 & 16 recite “funnel-like”. What does it mean to be like a funnel? Such limitation renders the claim indefinite since it's not clear what structural limitation applicant intends to cover since it is nowhere stated what is meant by "funnel-like". 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Francis (USPN 112,439).
Regarding Claim 1, Francis discloses a rapid-entry shoe (Figure 2) comprising: a sole (sole, see annotated Figure 2 below) having an upper surface configured to support a user's foot (Figure 2); a rear portion (a) comprised of a flexible upper material (Page 1, Col. 1, lines 41-52) and configured to secure the user's foot in the rapid-entry shoe on the upper surface of the sole (Page 1, Col. 1, lines 53-Col. 2, lines 7); and a deformable element (b & d) extending around the rear portion of the rapid-entry shoe, a rearmost portion of the deformable element comprising a securement piece (securement piece, see annotated Figure 2 below); wherein the flexible upper material of the rear portion is directly and exclusively coupled to the deformable element at the securement piece (rear, see annotated Figure 2 below, the flexible upper material at the rear portion is directly and exclusively coupled to the deformable element at the securement piece); and wherein the deformable element is configured to have a native position in which the deformable element holds the rear portion of the rapid-entry shoe in a closed position securing the user's foot in the rapid-entry shoe (Page 1, Col. 1, lines 15-25, Col. 1, lines 53-Col. 2, lines 7) and wherein the deformable element may be deformed by an opening force to open the rapid-entry shoe to permit rapid entry of the user's foot into the rapid-entry shoe (Page 1, Col. 1, lines 15-25, Col. 1, lines 46-Col. 2, lines 7).  
Regarding Claim 2, Francis discloses opposing side sections are not completely contained within the flexible upper material of the rear portion so can move (sections, see annotated Figure 2 below) relative to the flexible upper material of the rear portion when the deformable element is deformed downward by the opening force (Page 1, Col. 1, lines 37-40 & Col. 1, lines 53-Col. 2, lines 7, each section is separate from one another since they are located on either sides of the shoe, medial and lateral, such that the wire is capable of being independently moveable from each other. A user is capable of deforming the medial side or lateral side separately, if desired).  
Regarding Claim 3, Francis discloses splits (split, see annotate Figure 2 below) between the flexible upper material of the rear portion and the deformable element are configured to widen (split is located in an area of widening during use) in response to heel compression without drawing lateral and medial rear quarters of the rear portion of the rapid-entry shoe inward (Page 1, Col. 1, lines 15-25, Col. 1, lines 46-Col. 2, lines 7). 
Regarding Claim 4, Francis discloses the securement piece of the deformable element comprises a heel piece (b & d).  
Regarding Claim 5, Francis discloses the heel piece is configured direct the user's foot into the rapid-entry shoe (Page 1, Col. 1, lines 15-25, Col. 1, lines 46-Col. 2, lines 7).  
Regarding Claim 6, Francis discloses the heel piece comprises differing layers of material between which are coupled the flexible upper material of the rear portion (b & d, Page 1, lines 41-45).  
Regarding Claim 7, Francis discloses the deformable element is non-rotatably coupled to the sole (Page 1, Col. 1, lines 37-40) and exhibits a dynamic arc of curvature exclusively above the sole (Figure 2 & Page 1, Col. 1, lines 15-25, Col. 1, lines 46-Col. 2, lines 7).   
Regarding Claim 8, Francis discloses a rapid-entry shoe (Figure 2) comprising: a sole (sole, see annotated Figure 2 below) having an upper surface configured to support a user's foot (Figure 2); a rear portion comprised of a flexible upper material (Page 1, Col. 1, lines 41-52) and configured to secure the user's foot in the rapid-entry shoe on the upper surface of the sole (Page 1, Col. 1, lines 53-Col. 2, lines 7); and a deformable element (b & d) extending around the rear portion of the rapid-entry shoe, an uppermost and rearmost portion of the deformable element (area at securement piece, see annotated Figure 2 below) comprising a heel piece (b & d); wherein the flexible upper material of the rear portion is directly and exclusively coupled to the deformable element at the heel piece (rear, see annotated Figure 2 below, the flexible upper material at the rear portion is directly and exclusively coupled to the deformable element at the heel piece); and wherein the deformable element is configured to have a native position in which the deformable element holds the rear portion of the rapid-entry shoe in a closed position securing the user's foot in the rapid-entry shoe (Page 1, Col. 1, lines 15-25, Col. 1, lines 53-Col. 2, lines 7) and wherein the deformable element may be deformed by an opening force to open the rapid-entry shoe to permit rapid entry of the user's foot into the rapid-entry shoe (Page 1, Col. 1, lines 15-25, Col. 1, lines 46-Col. 2, lines 7).  
Regarding Claim 9, Francis discloses opposing side sections are not completely contained within the flexible upper material of the rear portion so can move (sections, see annotated Figure 2 below) relative to the flexible upper material of the rear portion when the deformable element is deformed downward by the opening force (Page 1, Col. 1, lines 37-40 & Col. 1, lines 53-Col. 2, lines 7, each section is separate from one another since they are located on either sides of the shoe, medial and lateral, such that the wire is capable of being independently moveable from each other. A user is capable of deforming the medial side or lateral side separately, if desired).  
Regarding Claim 10, Francis discloses splits (split, see annotated Figure 2 below) between the flexible upper material of the rear portion and the deformable element are configured to widen (split is located in an area of widening during use) in response to heel compression without drawing lateral and medial rear quarters of the rear portion of the rapid-entry shoe inward (Page 1, Col. 1, lines 15-25, Col. 1, lines 46-Col. 2, lines 7).  
Regarding Claim 11, Francis discloses the deformable element is non-rotatably coupled to the sole (Page 1, Col. 1, lines 37-40) and exhibits a dynamic arc of curvature exclusively above the sole (Figure 2 & Page 1, Col. 1, lines 15-25, Col. 1, lines 46-Col. 2, lines 7).  
Regarding Claim 12, Francis discloses a rapid-entry shoe (Figure 2) comprising: a sole (sole, see annotated Figure 2 below) having an upper surface configured to support a user's foot (Figure 2); a flexible upper material (Page 1, Col. 1, lines 41-52) forming a rear portion of the rapid-entry shoe (Figure 2) and configured to secure the user's foot in the rapid-entry shoe on the upper surface of the sole (Page 1, Col. 1, lines 53-Col. 2, lines 7); and a rebounding heel structure (b, c & d) comprising a base (d) and a deformable element (b), wherein the deformable element is configured to have a native position in which the deformable element holds the rear portion of the rapid-entry shoe in a closed position securing the user's foot in the rapid-entry shoe (Page 1, Col. 1, lines 15-25, Col. 1, lines 53-Col. 2, lines 7) and wherein the deformable element may be deformed by an opening force to open the rapid-entry shoe to permit rapid entry of the user's foot into the rapid-entry shoe (Page 1, Col. 1, lines 15-25, Col. 1, lines 46-Col. 2, lines 7); wherein the deformable element extends from the base and extends around the rear portion of the rapid-entry shoe above the sole (Figure 2); and wherein the base of the rebounding heel structure comprises a portion of a heel counter that extends around a periphery of the rear portion of the rapid-entry shoe and is positioned below the deformable element and is further positioned above the upper surface of the sole (Figure 2).  
Regarding Claim 13, Francis discloses the base is configured to direct collapse of the flexible upper material in response to heel compression from the opening force (Page 1, Col. 1, lines 15-25, Col. 1, lines 46-Col. 2, lines 7).  
Regarding Claim 14, Francis discloses the deformable element is non-rotatably coupled to the sole (Page 1, Col. 1, lines 37-40) and exhibits a dynamic arc of curvature exclusively above the sole (Figure 2 & Page 1, Col. 1, lines 15-25, Col. 1, lines 46-Col. 2, lines 7). 
Regarding Claim 15 & 16, Francis discloses opposing side sections of the deformable element each comprise a funnel-like tapering shape (funnel-like, see annotated Figure 2 below).  
Regarding Claim 17, Francis discloses the heel piece comprises differing layers of material between which are coupled the flexible upper material of the rear portion (b & d, Page 1, lines 41-45).  
Regarding Claim 18, Francis discloses the deformable element of the rebounding heel structure and the base of the rebounding heel structure are a unitary structure (once assembled; the deformable element and the base are a unitary structure).


    PNG
    media_image1.png
    739
    597
    media_image1.png
    Greyscale

Response to Amendment
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732